DETAILED ACTION
This action is responsive to the application No. 16/874,162 filed on May 14, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 07/11/2022 responding to the Office action mailed on 04/22/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3, 5-15, 19, and 23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2018/0213312). 

Regarding Claim 1, Hsiao (see, e.g., Figs. 1-6) teaches:
a lid structure 50/58 for a MEMS package 1, the lid 50/58 comprising an interposer member 50 formed in connection with a first surface of a cover member 58 (i.e., upper surface of 58 coinciding with lower surface 502 of interposer member 50),
wherein:
the interposer member 50 defines at least one side wall (i.e., left side wall) of the lid structure 50/58, and
the interposer member 50 comprises:
a void 503 which extends through the interposer member 50 from an upper surface 501 to a lower surface 502 of the interposer member 50 (see, e.g., par. 0025);
one or more through holes 54/59 which extend between the upper surface 501 of the interposer member 50 and the lower surface 502 of the interposer member 50 (see, e.g., par. 0025); and
the interposer member 50 comprises epoxy material, a polymer, a polymeric material, and/or an electrically insulating material and wherein the interposer member 50 is integral with the cover member 58 (see, e.g., par. 0026).  
The grounds of rejection under 35 U.S.C. § 103 based on separate vs. integral layers deals with an issue (i.e., the integration of multiple pieces into one piece or conversely, using multiple pieces in replacing a single piece) that has been previously decided by the courts.
In Howard v. Detroit Stove Works 150 U.S. 164 (1893), the Court held, “it involves no invention to cast in one piece an article which has formerly been cast in two pieces and put together....”
In In re Larson 144 USPQ 347 (CCPA 1965), the term “integral” did not define over a multi-piece structure secured as a single unit.  More importantly, the court went further and stated, “we are inclined to agree with the solicitor that the use of a one-piece construction instead of the [multi-piece] structure disclosed in Tuttle et al. would be merely a matter of obvious engineering choice” (bracketed material added).  The court cited In re Fridolph for support.  In re Fridolph 135 USPQ 319 (CCPA 1962) deals with submitted affidavits relating to this issue.  The underlying issue in In re Fridolph was related to the end result of making a multi-piece structure into a one-piece structure.  Generally, favorable patentable weight was accorded if the one-piece structure yielded results not expected from the modification of the two-piece structure into a single piece structure.

In the instant case, the use of “the interposer member being integral with the cover member” in place of separate interposer and cover member would not have involved an inventive step as set forth in the case law above since both yield the same structure.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to use “the interposer member being integral with the cover member” instead of separate interposer and cover member as “merely a matter of obvious engineering choice” as set forth in the above case law.

Regarding Claim 2, Hsiao teaches all aspects of claim 1.  Hsiao (see, e.g., Figs. 1-6), teaches that the one or more through holes 54/59 comprise with an electrically conductive material (see, e.g., par. 0027, 0037).

Regarding Claim 3, Hsiao teaches all aspects of claim 1.  Hsiao (see, e.g., Figs. 1-6), teaches comprising a plurality of through holes 54/59, wherein at least some of the through holes 54/59 are spaced on a notional path which surrounds the void 503 (see, e.g., pars. 0035, 0037).

Regarding Claim 5, Hsiao teaches all aspects of claim 1.  Hsiao (see, e.g., Figs. 1-6), teaches that the cover member 58 comprises at least one electrical contact (i.e., lower part of bump connected to bump pad 521) formed on a second surface (i.e., lower surface) of the cover member 58, the second surface being opposite to the first surface (i.e., upper surface of 58 coinciding with lower surface 502 of interposer member 50).  

Regarding Claim 6, Hsiao teaches all aspects of claim 5.  Hsiao (see, e.g., Figs. 1-6), teaches that the cover member 58 comprises at least one via (i.e., upper part of bump connected to bump pad 521) which extends through the plane of the cover member 58 between the first surface (i.e., upper surface of 58 coinciding with lower surface 502 of interposer member 50) and the second surface (i.e., lower surface) thereof.  

Regarding Claim 7, Hsiao teaches all aspects of claim 1.  Hsiao (see, e.g., Figs. 1-6), teaches further comprising a package substrate 2 (see, e.g., par. 0021).  

Regarding Claim 8, Hsiao teaches all aspects of claim 7.  Hsiao (see, e.g., Figs. 1-6), teaches that the lid structure 50/58 is attached to a first (upper) surface of the package substrate 2 by one or more solder bonds (see, e.g., unlabeled solder bump connecting via 54 and signal section 221).  

Regarding Claim 9, Hsiao teaches all aspects of claim 8.  Hsiao (see, e.g., Figs. 1-6), teaches that the package substrate 2 comprises at least one electrical contact 221 formed on an upper surface 202 thereof, wherein a through hole 54/59 of the interposer member 50 corresponds to each electrical contact 221 and is provided so as to at least partially overlie the corresponding electrical contact 221 (see, e.g., par. 0027).   

Regarding Claim 11, Hsiao teaches all aspects of claim 8.  Hsiao (see, e.g., Figs. 1-6), teaches that the package substrate 2 comprises a cavity (see, e.g., unlabeled cavity above membrane 32) which extends through the plane of the package substrate 2 and defines an acoustic port 203 of the package 1 (see, e.g., pars. 0022-0023).  

Regarding Claim 12, Hsiao teaches all aspects of claim 11.  Hsiao (see, e.g., Figs. 1-6), teaches a MEMS microphone transducer 3 provided on the upper surface of the package substrate 2 (see, e.g., par. 0023).  

Regarding Claim 13, Hsiao teaches all aspects of claim 12.  Hsiao (see, e.g., Figs. 1-6), teaches that the MEMS microphone transducer 3 comprises a flexible membrane 32 which deflects in response to a pressure differential across the membrane 32, and wherein the MEMS microphone transducer 3 is provided such that the flexible membrane 32 overlies the acoustic port 203 of the package 1 (see, e.g., pars. 0022-0023).  

Regarding Claim 14, Hsiao teaches all aspects of claim 11.  Hsiao (see, e.g., Figs. 1-6), teaches an IC die 4 mounted to the upper surface of the package substrate 2 (see, e.g., pars. 0021, 0024).  

Regarding Claim 15, Hsiao teaches all aspects of claim 8.  Hsiao (see, e.g., Figs. 1-6), teaches that the package substrate 2 comprises a moulded substrate (see, e.g., par. 0022).  
The recitation calling for “the package substrate comprising a moulded substrate” have not been given any patentable weight since a “product-by-process” claim is directed to a product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claim or not.
Note that applicant has the burden of proof in such case, as the above case law makes clear.
As to the grounds of rejection under section 103, see MPEP §2113 which discusses the handling of “product-by-process” claims and recommends the alternative (§ 102/§ 103) grounds of rejection.

Regarding Claim 19, Hsiao teaches all aspects of claim 1.  Hsiao (see, e.g., Figs. 1-6), teaches a substrate structure 50/2 for a MEMS transducer package 1 comprising an interposer member 50 as claimed in claim 1 and a moulded substrate 2, wherein the interposer member 50 is mounted on or formed integrally with the moulded substrate 2 and wherein the interposer member 50 defines at least one side wall of the structure 50/2.

Regarding Claim 23, Hsiao teaches all aspects of claim 7.  Hsiao (see, e.g., Figs. 1-6), teaches an electronic device wherein the device is at least one of:
a portable device; a battery powered device; an audio device; a computing device; a communications device; a personal media player; a headphone, a mobile telephone; a games device; and a voice controlled device (see, e.g., par. 0002).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao (US 2018/0213312) in view of Wang (US 2010/0303271).

Regarding Claim 10, Hsiao teaches all aspects of claim 8.  Hsiao does not show that a ring of conductive material is formed on an upper surface of the package substrate, the ring of conductive material underlying at least some of the plurality of through holes of the interposer member.
Wang (see, e.g., Figs. 1-5), in similar MEMS microphones to those of Hsiao, on the other hand, teaches establishing an acoustic seal between the cover member 3 and the integrated microphone die 1 by reflowing the solder bumps 14 and a ring 32 of conductive material formed on an upper surface of the package substrate 3, the ring 32 of conductive material underlying at least some of the plurality of through holes 12 of the interposer member 22 (see, e.g., par. 0047).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Hsiao’s device, a ring of conductive material formed on an upper surface of the package substrate, the ring of conductive material underlying at least some of the plurality of through holes of the interposer member, as taught by Wang, to establish an acoustic seal between the cover member and the integrated microphone die.

Response to Arguments
Applicant’s arguments filed on 07/11/2022 with respect to the rejection of claim 1 have been fully considered but are moot in view of the new grounds of rejection.

1510Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/
Primary Examiner, Art Unit 2814